ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
This case was remanded by the Florida Supreme Court to this court for reconsideration of our prior opinion, Bertke v. State, 949 So.2d 1118 (Fla. 5th DCA 2007), in light of the supreme court’s holding in Martinez v. State, 981 So.2d 449 (Fla.*4432008). Bertke v. State, 999 So.2d 1061 (Fla.2009). Having reconsidered this case in light of Martinez and after a thorough review of the record herein, we affirm Richard Bertke’s conviction for aggravated battery with a firearm.
AFFIRMED.
PALMER, C.J., SAWAYA and MONACO, JJ., concur.